DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claim 1 is cancelled.  Claims 2-14 are pending and under examination.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
 
Priority
The instant application is a continuation of 15/335,146 filed on 10/26/2016, which is a divisional of 14/387,803 filed on 9/24/2014, which is a national stage entry of 

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 9/17/2021 has been considered by the examiner.  

Rejections Withdrawn
 	The objection over claims 2, 4 and 11 is withdrawn as applicant has deleted the extra periods in these claims.  
	The objection over claim 2 is withdrawn as applicant has included “composition” in the appropriate places in the claim.    
	The rejection under USC 112(a) for scope of enablement is withdrawn as applicant has amended claim 4 to include “crosslinking of collagen”.  
	The rejection under USC 112(b) for lack of antecedent basis in claims 2, 4 and 11 and for claims 3, 5-10, and 12-14 is withdrawn per applicant’s amendments to the claims.  
	The rejections under obviousness-type double patenting are withdrawn as applicant has filed a terminal disclaimer which has been accepted (see below).  

Terminal Disclaimer
The terminal disclaimer filed on 10/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9555111, 9566301, 10729716 and 10092594 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objection
	Claims 5 and 6 are objected to for being dependent on claims that are rejected over the prior art.  If applicant amended claim 4 to incorporate the limitation of claim 5, then applicant would have an allowable claim.  Note that concentrations of iodide in claims 5 and 6 were shown in applicant’s previously submitted affidavits (see parent and grandparent applications) to stabilize riboflavin in a composition with basic pH.  Currently, claims 2, 4 and 11 have iodide concentration down to about 0.001%, which are shown not to offer stability to riboflavin.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Applicant has created new claims 2-14 toward methods of using the composition.  Applicant has removed the recitation of “stable” pharmaceutical composition from the claims. “Stable” provides that the composition has to exhibit “stability”.   

Claims 2-4 and 7-14 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Nolan US 2003/0225041, Arbelaez et al (Oman Journal of Ophthamology, 2009, volume 2, pages 33-38) and Schneider US 2006/0073172.  
The recitation of “for use in corneal collagen cross-linking” is to the intended use of the composition (see MPEP 2111.02).  If the prior art teaches features within the body of the claim, it will read on the claim as being capable of performing the use.  
	Nolan teaches a method for improving vision and for treating eye diseases like glaucoma (abstract and paragraph 98).  Nolan teaches topical administration to the eye (abstract).  Nolan teaches 0.001% of (2-mercaptoethyl) trimethylammonium iodide O,O-diethyl phosphorothioate 
	Nolan does not teach riboflavin or photochemical crosslinking.  Nolan does not teach a basic pH as in the claim.  
Arbelaez teaches collagen crosslinking with riboflavin and UVA light in keratoconus (title and abstract).  Arbelaez teaches administration of a riboflavin solution to the cornea (Materials and methods).  
Schneider teaches an ophthalmic solution for treating glaucoma (abstract).  Schneider teaches sodium thiosulfate as a stabilizer and sodium sulfate as a stabilizer (claims 2 and 5 of Schneider).  Schneider teaches sodium thiosulfate in table 1A.  Schneider teaches a pH of 7.5 (paragraphs 39-43) and a preferred pH of 7.4 (paragraph 24).  
One of ordinary skill in the art at the time of instant filing would have combined phospholine iodide at 0.001%, riboflavin and ophthalmic excipients at a pH of 7.4-7.5 to treat eyes undergoing corneal collagen crosslinking and to treat diseases like glaucoma by the teachings of the references as each of the references provides for treatment of the eye with solutions for the eye (MPEP 2144.06).  The references provides for concentrations and pH’s in the instantly claimed ranges (MPEP 2144.05).  
Applicant’s own data from previously filed affidavits in parent and grandparent applications shows that the endpoint of 0.001% by weight of iodide would be unable to stabilize the riboflavin used for corneal crosslinking.  The instant claims also do not provide that the composition has to have stability (are stable), and thus, does not need the iodide to be present in 

Response to Applicant’s Arguments over the Rejection under USC 103
	Applicant argues that no one would have reasoning to modify Nolan with Arbelaez and Schneider to arrive at the instantly claimed methods.  To this point, applicant first argues that Nolan and Arbelaez are to treating different diseases with different pathologies using different therapeutic modalities with different mechanisms of action.  Applicant feels that there is no link between treating glaucoma and treating keratoconus and there is no demonstrated overlap between the two diseases.  Nolan is more broadly more broadly to treating eye disease where glaucoma is one exemplified disease (see abstract and paragraph 29 of Nolan).  Thus, one of ordinary skill in the art would look to combine treatments useful for treating eye disorders like glaucoma or keratoconus in order to produce another suitable treatment for treating eye disorders.  Since Nolan is seen as having more broad implications, one of ordinary skill in the art would incorporate this eye disease treating compound to the treatment of Arbelaez with a reasonable expectation of success in treating an eye condition like keratoconus (a condition that affects the structure of the cornea of the eye).  Thus, the examiner maintains that Nolan and Arbelaez are reasonably combined as being related to treatment of eye disease by topical application of a treatment composition to the eye.  Applicant is directed to MPEP 2141.01(a) I regarding analogous and non-analogous art; “This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that 
	Applicant further argues that the use of Schneider to teach stabilizers is flawed because the stabilizing is to a particular drug that is subject to oxidation while it is not indicated whether the drug in Nolan is susceptible to oxidation.  The examiner disagrees.  Many active ingredients and excipients in pharmaceutical formulations are susceptible to oxidation.  Although Nolan may not address the oxidation of its active compound, it still provides for a composition with active ingredient that is administered to the eye and one of ordinary skill in the art would look to other such ophthalmic formulations like those of Schneider for suitable excipients that would be useful for other ophthalmic formulations. 
	Applicant argues that Schneider’s antioxidants would counteract the effects of riboflavin in Arbelaez, but does not provide objective evidence to that point.  There is no indication in Arbelaez that adding an antioxidant would negate the effects of its treatment.  There is no direct teaching that adding antioxidants taught by Schneider would negatively impact the treatment.  
	For these reasons, the rejection under USC 103 over Nolan, Arbelaez and Schneider is maintained for teaching claims 2-4 and 7-14.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613